             Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 1 of 41




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORIZ

BLUE SKY TOWERS III, LLC and ORANGE
COUNTY-POUGHKEEPSIE LIMITED
PARTNERSHIP d/b/a VERIZON WIRELESS                                  COMPLAINT

                               Plaintiffs,                         Docket No.:

       vs.

TOWN OF LAGRANGE, NEW YORK, THE
ZONING BOARD OF APPEALS OF THE TOWN OF
LAGRANGE, THE PLANNING BOARD OF THE
TOWN OF LAGRANGE, THE DEPARTMENT OF
PLANNING AND PUBLIC WORIZS OF THE TOWN OF
LAGRANGE, and THE BUILDING, ZONING AND
FIRE PREVENTION DEPARTMENT THE TOWN OF
LAGRANGE,

                               Defendants.


       Plaintiffs Blue Sky Towers III, LLC ("Blue Sky") and Orange County-Poughkeepsie

Limited Partnership d/b/a Verizon Wireless ("Verizon Wireless") (collectively, "Plaintiffs"), by

and through their attorneys, alleges as follows:

                                       I. INTRODUCTION

       1.      The Nation's wireless infrastructure is a critical communications pathway that is

extensively employed and heavily relied on by the public-including residents and businesses, the

traveling public, emergency service providers, hospitals and health care professionals, law

enforcement personnel, government officials, and the 911 North American emergency system.

Congress and the Federal Communications Commission ("FCC") have emphasized the importance

of a seamless nationwide wireless network, and the need to allow wireless carriers to fill gaps in

their coverage without delay by municipal planning and zoning boards. This case involves just

such a coverage gap in the Town of LaGrange, New York ("Town").


                                                   1
            Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 2 of 41




       2.      Plaintiffs Verizon Wireless and Blue Sky have been forced to bring this Complaint

because the Town has denied Plaintiffs' application for local zoning approvals to construct and

operate a new wireless telecommunications facility in an area of the Town experiencing significant

gaps in service. The proposed facility includes a one hundred (100) foot monopole tower. The

tower would be substantially screened from view due to its location within a mature set of trees,

the tallest of which measure approximately ninety (90) feet in height.

       3.      The property upon which the facility is proposed is located in the Residential

Flexible Density zoning district, which permits new wireless telecommunications facilities upon

issuance of a Special Use Permit by the Planning Board of the Town.

       4.      Due to the proximity of the project site to an airport, the Federal Aviation

Administration ("FAA") determined that an aviation warning light was required on the top of the

monopole. Under the Town's zoning ordinance, the FAA lighting required a variance from the

Town Zoning Board of Appeals. The FAA also determined that the tower needs to be painted

orange and white.

       5.      On November 4, 2019, the Town of LaGrange Zoning Board of Appeals ("ZBA'')

voted to deny the Plaintiffs' area variance application.

       6.      The ZBA's denial is in blatant disregard of controlling New York precedent

regarding the applicable standards to be applied to applications for wireless carriers seeking to

develop a necessary telecommunications facility, as articulated in Cellular Tel. Co. v. Rosenberg,

82 N.Y.2d 364, 372 (1993).

       7.      The ZBA's denial is not supported by the extensive record and equates to an

unlawful prohibition of the provision of personal wireless services.              The proposed




                                                 2
               Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 3 of 41




telecommunications facility is the least intrusive, and only means for closing significant gaps in

wireless coverage in the town.

         8.         This action seeks an order annulling the decision of the Zoning Board of Appeals

and ordering and directing the Defendants to issue all permits and approvals necessary to construct

and operate the Facility (defined below).

                                  II. JURISDICTION AND VENUE

         9.         This Court has federal jurisdiction over this action under 28 U.S.C. §1331. The

case anses under the Federal Communications Act of 1934, as amended by the

Telecommunications Act of 1996 (the "TCA"), including 47 U.S.C. §332(c)(7)(B). This Court

also has jurisdiction over this action under 28 U.S.C. §1337(a), because the Federal

Communications Act and the TCA are acts of Congress regulating commerce.

         10.        Pursuant to 28 U.S.C. §1367, this Court has supplementaljurisdictionoverthe State

law claims under Article 78 of the New York Civil Practice Law and Rules ("CPLR").

         11.        This Court has jurisdiction to order declaratory and injunctive relief under 28

U.S.C. §§2201 and 2202 because there is an actual controversy between the parties.

         12.        Venue is proper in this district under 28 U.S.C. §1391(b). The Defendants are

located in the Southern District ofNew York, a substantial part ofthe events or omissions giving

rise to the claim occurred in this district, and the property that is the subject of this action is situated

in this district.

                                  III. EXPEDITED PROCEEDING

         13.        Pursuant to 47 U.S.C. §332(c)(7)(B)(v) of the TCA, Blue Sky and Verizon

Wireless respectfully request expedited treatment of this Complaint.




                                                     3
              Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 4 of 41




                                          IV. PARTIES

        14.     PlaintiffBlue Sky Towers III, LLC is a leading developer of wireless infrastructure

throughout the country.

        15.     Blue Sky is a Delaware limited liability company, with a principal place of business

at 352 Park Street, Suite 106, North Reading, Massachusetts 01864.

        16.     Plaintiff Orange County-Poughkeepsie Limited Partnership is a New York limited

partnership doing business as Verizon Wireless.

        17.     The principal place of business of Verizon Wireless is One Verizon Way, Basking

Ridge, New Jersey 07920.

        18.     V erizon Wireless is licensed by the FCC to provide wireless services throughout

New York State, including commercial mobile services and personal wireless services (as those

terms are defined under federal law) in and around LaGrange, New Yorlc

       19.     Defendant Town of LaGrange is, upon information and belief, a municipal

corporation located in Dutchess County, New Yorlc

       20.     Defendant Zoning Board of Appeals of the Town of LaGrange ("ZBA") is an

administrative board of the Town.

       21.     The ZBA is responsible for, inter alia, issuing use and area variances in accordance

with the Town Law ofthe State ofNew York and Article IX, §240-92, ofthe Code of the Town

ofLaGrange ("Code").

       22.     Defendant Planning Board of the Town of LaGrange ("Planning Board") is an

administrative board of the Town and is responsible for, inter alia, issuing special use permits and

site plan approvals in accordance with the Town Law of the State of New York and Article VII,

Section 240-71 ofthe Code.



                                                  4
              Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 5 of 41




        23.     Defendant Department of Planning and Public Works of the Town of LaGrange,

inter alia, is the Town's department that coordinates and manages the Planning Board and works

closely with the LaGrange Building and Zoning Office to ensure compliance in all phases of

project development. See http://www.lagrangeny.gov/Governn1ent/planningpublicworks.htm.

        24.     Defendant Building, Zoning and Fire Prevention Department of the Town of

LaGrange ("Building Department") is an administrative department of the Town, and is

responsible for issuing building permits in accordance with Article VIII, Section 240-81 of the

Code.

                                       V. BACKGROUND

                                     A. The Wireless Industry

        25.     The wireless industry continues to experience substantial growth nationally, and

within the State ofNew York. National data indicates that as of2018, there were approximately

421.7 million subscriber connections active in the United States, an increase of more than 21

million connections over the prior year (2017).

        26.     Subscriber usage on the Verizon Wireless network is more than doubling year-over-

year, and this trend is expected to continue for the foreseeable future.

        27.     Data from the Centers for Disease Control and Prevention indicates that as of June,

2018 (a) approximately fifty-five percent (55%) of all adults and children live in households that

have replaced landline service with only wireless service, and (b) forty-two percent (42%) of

American homes receive all or almost all calls on wireless devices despite also having landline

service. This trend, sometimes referred to as "cutting the cord," is increasing and, as a result,

wireless networks must now handle communications from multiple wireless devices owned by




                                                  5
               Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 6 of 41




multiple members of a household (that previously were addressed by a single household

connection to the landline system).

         28.       The FCC reports that the number of911 calls from mobile phones has significantly

increased in recent years with an estimated eighty percent (80%) of all 911 calls now being made

from mobile devices. That percentage is continuing to grow.

         29.       From a public safety standpoint, advances in wireless technology are causing the

federal government to rapidly move forward with plans to upgrade the 911 system to enable the

acceptance of all manner of wireless communication, including text messages, photos and video.

The FCC is also engaged in efforts to make modern wireless and broadband devices accessible for

emergency and non-emergency use to persons with disabilities. For these new services to function

properly, additional network capacity and bandwidth are critical.

         30.      In this context, wireless telecommunications of all forms are vital to the public

welfare, safety and convenience and are not a mere luxury or entertainment item. To ensure the

continuity of emergency and non-emergency wireless telecommunications within the broader

V erizon Wireless network, it is imperative that network coverage and capacity needs be addressed

promptly, so that the Verizon Wireless network can continue to function without interruption

during emergencies and catastrophic conditions.

         31.      The United States government recognizes the critical nature of the wireless industry

to the nation. Cellular phone towers are recognized as "critical infrastructure." 1




1
   "Critical infrastructure are the assets, systems, and networks, whether physical or virtual, so vital to the United
States that their incapacitation or destruction would have a debilitating effect on security, national economic security,
public health or safety." Federal Register Volume 74, No. 234, page 64585 (December 8, 2009).

                                                           6
              Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 7 of 41




                                    B. Regulatory Framework

        32.     In recognition of the importance of wireless communications infrastructure,

Congress enacted the TCA. With the passage of the TCA, Congress created a new

telecommunications regime designed to promote competition and higher quality services for

American telecommunications consumers and to encourage the rapid deployment of new

telecommunications technologies.

       33.      In furtherance of these goals, the TCA reduces the impediments posed by local

regulations by placing certain restrictions on the regulatory powers of local governments with

regard to the siting and placement of personal wireless service facilities.

                                   C. Relevant TCA Provisions

       34.      Section 332(c)(7) of the TCA imposes a number of procedural and substantive

limitations on local zoning decisions to ensure that local governments do not frustrate the TCA's

goals of promoting competition, higher quality services and the rapid deployment of new

telecommunications technologies.

       35.      Section 332(c)(7)(B)(i) provides that:

                The regulation of the placement, construction, and modification of
                personal wireless service facilities by any State or local government
                or instrumentality thereof-

                (I)    shall not unreasonably discriminate among providers of
                functionally equivalent services; and

                (II)   shall not prohibit or have the effect of prohibiting the
                provision of personal wireless services.

       36.      Section 332(c)(7)(B)(ii) provides that:

                A State of local government or instrumentality thereof shall act on
                any request to place, construct, or modify personal wireless service
                facilities within a reasonable period oftime after the request is duly



                                                  7
               Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 8 of 41




                 filed with such government or instrumentality, taking into account
                 the nature and scope of such request.

         37.     Section 332(c)(7)(B)(iii) requires that:

                 Any decision by a State or local government or instrumentality
                 thereof to deny a request to place, construct, or modifY personal
                 wireless service facilities shall be in writing and supported by
                 substantial evidence contained in a written record.

         38.     Section 332(c)(7)(B)(iv) provides that:

                 No State or local government or instrumentality thereof may
                 regulate the placement, construction, and modification of personal
                 wireless service facilities on the basis of the environmental effects
                 of radio frequency emissions to the extent that such facilities comply
                 with the Commission's regulations concerning such emissions.

         39.     Section 332(c)(7)(B)(v) provides that:

                 Any person adversely affected by any final decision or failure to act
                 by a State or local government or any instrumentality thereof that is
                 inconsistent with this subparagraph may, within 30 days after such
                 action or failure to act, commence an action in any court of
                 competent jurisdiction. The court shall hear and decide such action
                 on an expedited basis ...

(Emphasis added)

         40.     This action is ripe for determination under the TCA.

         41.     This case was timely filed. The ZBA denied the variance on November 4, 2019.

                      D. State and Local Government Zoning Requirements

         42.     Because of the essential nature of its services, Verizon Wireless is considered a

public utility for purposes of zoning under New York decisional law.

         43.    As a public utility, Verizon Wireless is entitled to a have its variance application

reviewed under the well-established public utility variance standard applicable to all public

utilities.




                                                   8
              Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 9 of 41




        44.     Under Chapter 240, Article IV, Section 240-49(D) of the Town Code, construction

of new communications towers is permitted in the Residential Flexible Density ("RFD") zoning

district upon issuance of a special use permit by the Planning Board.

        45.     Under Chapter 240, Article IV, Section 240-49(G)(2)(b)[2] ofthe Town Code, the

maximum height of communications towers is that which shall permit operations without artificial

lighting.

        46.     When Verizon Wireless first applied for a permit from the Planning Board, it was

not known whether a variance was required. During its extensive review, and while application

was pending before the FAA, the Planning Board requested, and Verizon Wireless and Blue Sky

agreed, to relocate the site of the proposed facility to a location on the Property with higher

elevation and tall trees. As a result, Blue Sky reapplied to the FAA for the new location. The

FAA determined that the proposed monopole at the new site required marking and artificial

lighting due to the proximity to   aregional airport.
                                       E. FAA Determination

       47.      The FAA's Determination ofNo Hazard to Air Navigation (Correction) (the "FAA

Determination") was issued on or about August 6, 2019 and concludes that " ... the structure would

not be a hazard to air navigation provided the following condition(s) is (are) met: As a condition

to this Determination, the structure is to be marked/lighted in accordance with FAA Advisory

circular 70/7460-1 L Change 2, Obstruction Marking and Lighting; paint/red lights- Chapters 3

(Marked), 4, 5 (Red), & 12." A copy of the FAA Determination is attached hereto as Exhibit A.

       48.      The need for marking and lighting of the tower is a result of the structure's

proximity to the Hudson Valley Regional Airport ("HVRA"), formerly known as the Dutchess

County Airport.



                                                   9
              Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 10 of 41




        49.     The FAA Determination triggered Blue Sky and Verizon Wireless' application for

a vanance.

        50.     Under Chapter 240, Article IX, Section 240-92, the ZBA is empowered to issue

variances to enable a use or configuration which is not in accordance with or is prohibited by the

Town's Code. The Town Code, in effect, prohibits construction of a telecommunications tower

that requires artificial lighting.   Accordingly, relief from the prohibitions in Section 240-

49(G)(2)(b)[2] of the Town Code requires the issuance of a variance from the ZBA.

                VI.    HISTORY OF APPLICATION TO CONSTRUCT A
                       WIRELESS COMMUNICATIONS FACILITY

       51.      On December 8, 2016, Verizon Wireless submitted an application to the Planning

Board for a special use permit and site plan approval (the "SUP Application") in connection with

its original proposal to construct and operate a wireless telecommunications facility, including a

124-foot monopole telecommunications facility (128' when including a 4' lightning rod) and

associated improvements and equipment on property located at 333 Maloney Road in LaGrange,

Dutchess County, New York (the "Property").

       52.      The purpose of the project was to address: (A) significant gaps in wireless coverage

in a portion of the Town; and (B) capacity issues with Verizon Wireless' local network.

       53.      Verizon Wireless's SUP Application included the requisite fees, forms and

drawings, including (without limitation) (i) a Statement of Intent describing the project in detail,

(ii) a Full Environmental Assessment Form ("EAF") under the State Environmental Quality

Review Act ("SEQRA") prepared by Rettew Engineering & Surveying PC ("Rettew"), (iii) a

redacted Option and Land Lease Agreement with the property owner, (iv) a Radio Frequency

("RF") Report prepared by George Karim, Verizon Wireless' RF Design Engineer, (v) a Site

Selection Analysis prepared by Airosmith Development, Inc., and (vi) an RF Safety Report

                                                 10
              Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 11 of 41




prepared by Millennium Engineering, P.C. ("Millennium"), which confirms that the proposed

facility will be in full compliance with FCC emission requirements.

        54.     Subsequent to filing the SUP Application, Verizon Wireless and Blue Sky entered

into an arrangement whereby Blue Sky agreed to build and own the tower structure in exchange

for Verizon Wireless agreeing to lease space on the tower and within the Facility (defined below)

compound.

        55.     Throughout the extensive review of the SUP Application, Plaintiffs Blue Sky

and/or Verizon Wireless supplemented the SUP Application with additional supporting materials,

including an RF Addendum, Visual Resource Evaluations, updated site plans, lighting details of

the FAA required lights, and the FAA consultant's letter concerning a potential alternative location

at a property known as the Corbin Farm.

        56.     After the January 19, 2017 initial presentation meeting, meetings and public

hearings with the Planning Board concerning the project occurred on multiple dates in 2017, 2018,

and 2019.

                                   A. The Original Facility/Site

        57.     The unmanned public utility/personal wireless service facility, as originally

proposed, was a 124-foot monopole tower made of galvanized steel with twelve (12) panel

antennas on a three sided array (mounted on three (3) separate twelve (12) foot antenna mounts)

on the top and a four-foot lightning rod that extended its height to 128 feet (the "Original Facility").

        58.     In late October, 2018, the Planning Board suggested that the Applicant relocate the

proposed facility from an open field to a location that would allow for a tower that was

approximately 24 feet lower, and which would be surrounded by mature trees.




                                                  11
              Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 12 of 41




        59.      In early 2019, Plaintiffs submitted supplemental application materials in support of

the SUP Application. The supplemental application materials were intended, inter alia, to address

the Planning Board's aesthetic concerns. As a result of relocating the project to its new location,

Plaintiffs were able to modify the design of the tower stmcture to minimize the potential visual

impacts to the surrounding area to greatest extent feasible by:

              a. relocating the facility from the original location in an open field on the Property to

                 an area located within a stand of existing mature trees;

              b. reducing the height of the tower from 124 feet to 100 feet;

              c. reducing the number of antennas from twelve (12) to six (6); and

              d. reducing the size ofthe antenna mounts from twelve (12) feet to six (6) feet.

(the "Facility").

        60.      The relocated Facility is proposed within a 125+/- ft. x 125+/- ft. (15,625+/- sq. ft.)

lease area with an easement for access and utilities. The relocated lease area and easement are

referred to as the "Site." The Site is located on lands owned by Charles Ostuni at 333 Maloney

Road in the Town.

        61.      The Facility will be substantially and naturally screened from view because it will

be surrounded by existing mature trees.

        62.      The Facility includes an equipment platform approximately 11.5 ft. x 16ft. in size

and associated antennas, improvements and access/utilities. The base station will be fully screened

from neighboring properties and will be surrounded on all sides by a 60 ft x 60 ft fenced enclosure

(within the 125' x 125' leased area of the property). The proposed tower stmcture complies with

the required setbacks by providing a 1,041.5' front yard setback, 298' and 550' side yard setbacks

and a 911 ' rear setback.



                                                   12
              Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 13 of 41




        63.     The Facility will be unmanned and will be visited for routine maintenance

approximately 1-3 times per year by Verizon Wireless. Access to the Facility will be provided by

an existing driveway and a new twelve (12) foot wide driveway (gravel and crushed stone base).

                                     B. FAA Lighting/Conditions

        64.     The Site is located within three (3) nautical miles ofthe HVRA, formerly known

as the Dutchess County Airport. As a result of its proximity to the airport, the Facility is subject

to a review by the FAA. The purpose of the FAA's review ofthe project is to determine whether

the tower structure as proposed will result in a hazard to air navigation.

        65.     As noted above, the FAA determined that the Facility will not be a hazard to air

navigation as long as the tower structure is painted and lighted with FAA-approved lighting.

        66.     To minimize potential impacts to neighboring properties, Blue Sky proposed to use

a light manufactured by Flash Technologies for compliance with the FAA conditions. The light

is designed to limit light spill to the ground by creating a tight beam of light that is focused away

from the ground and towards the horizon. The output of the light is described to be equivalent to a

thirty (30) watt bulb viewed from the ground at 1,500 feet from the tower. The lights are generally

less intrusive than typical street lights.

        67.     The low intensity nature of the light was demonstrated at the ZBA's November 4,

2019 meeting, when the proposed light was put on display. It was apparent that the ceiling lights

in the meeting room were more intense than the FAA required light.

        68.     The Facility is an allowable land use subject to issuance of a Special Use Permit

and Site Plan Review Approval by the Planning Board. Because of the proximity to the airport,

and the FAA requirement that the tower structure to lighted, the Facility also requires an area

variance from the ZBA.



                                                 13
             Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 14 of 41




       69.     Blue Sky and Verizon Wireless submitted an application for variance to Defendant

ZBA on September 19, 2019 ("Variance Application"). The application sought a variance from

the maximum height limitation contained in the Town Code, which limits the maximum height of

any tower to that which can operate without artificial lighting.

       70.      Because the identified gaps in wireless service are located in the RFD zoning

district, Verizon Wireless and Blue Sky must locate the Facility in the area near the airport to

adequately serve the identified coverage gaps and to remedy the existing capacity issues.

       71.     Even though the Facility will be located in a residential zone, the nearest residential

structure to the proposed Facility will be approximately 670 feet away.

       72.     Because Verizon Wireless is a public utility for zoning purposes, its SUP

Application and Variance Application for municipal approvals is not governed by the ordinary

land use standards. Instead, Verizon Wireless need only show that approval is "required to render

safe and adequate service" and that there are "compelling reasons, economic or otherwise" for

needing the variance. Cellular Tel. Co. v. Rosenberg, 82 N.Y.2d 364, 372 (1993). One such

compelling reason is the elimination of service gaps in the wireless network.

   C. The Facility Serves a Public Need: Addressing a Significant Gap in Wireless Service

       73.     The FCC mandates (see 47 CPR§§ 22.940 and 24.16) that each wireless carrier

must provide "substantial service" in its licensed service area or risk having its license revoked.

The FCC defines "substantial service" as service that is sound, favorable, and substantially above

a level of mediocre service.

       74.     Under New York law, Verizon Wireless is a public utility.

       75.     In order for V erizon Wireless to provide substantial, safe and effective service to

its wireless users, it must have sufficient coverage and network capacity. Coverage refers to the



                                                 14
             Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 15 of 41




geographic area serviced by a wireless communication facility. Capacity refers to the amount of

network traffic a given site can process before significant performance degradation occurs,

including inability to access the network (e.g. inability to make a call), dropped calls, or poor call

or data throughput performance while connected to the network.

       76.     To determine whether there is adequate wireless coverage, Verizon Wireless

engineers use sophisticated computer modeling to produce RF propagation plot maps that analyze

and predict signal power levels in a given area with respect to the selected minimum signal

threshold. These RF propagation plot maps use various colors to depict the area surrounding a

proposed Facility where the RF coverage levels meet or exceed the minimum RF signal levels.

The absence of color on an RF propagation plot map, which is represented as white, indicates those

areas where wireless facilities cannot provide the minimum signal levels. These white areas are

called coverage "gaps" and are indicative of areas experiencing unreliable wireless service.

       77.     The primary purposes of the Facility in the Town of LaGrange are to provide: (A)

adequate Verizon Wireless advanced 4th Generation (4G) LTE service (in both the 700 MHz and

2100 MHz frequencies) to the southwestern pmiion of the Town and the northern portion of the

Town of Wappinger; and (B) substantial capacity relief to the existing local network by providing

a new dominant server at the Site.

       78.     The Facility will extend coverage: (A) approximately 1.0 mile along Titusville

Road, (B) 0.8 miles along Noxon Road; (C) 0.55 miles along Smith Crossing Road; (D) several

miles of local and community roads; and (E) to homes and businesses across the southwestern

portion ofthe Town ("Gap Area"). This Gap Area is illustrated in white on the propagation plot

map attached to the Complaint as Exhibit B, p. 21.




                                                 15
              Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 16 of 41




        79.     The proposed Facility is also critical to relieving existing network capacity issues

that are created by increased use of wireless services and existing local topography.

        80.     The need for the Project was detailed in various RF reports throughout the review

process, including the report attached to the Complaint as Exhibit B.

        81.     The limited coverage currently in that portion of the Town referenced above is

provided by Verizon Wireless' existing telecommunications facilities referred to as: (A)

"LaGrange" (located 2.75 miles from the Site); (B) "New Hackensack" (located 1.25 miles from

the Site); and (C) the "Fishkill Plains" site (located 3.5 miles from the Site). All other Verizon

Wireless facilities are either too far away from, and/or blocked by, the surrounding terrain and

vegetative clutter to provide reliable service in the Town.

        82.     The existing Verizon Wireless sites referenced above are not capable of providing

the necessmy coverage or capacity to the Gap Area.

        83.     Due to technological constraints and interference caused by varymg terrain,

structures and vegetation, there is limited flexibility concerning the siting of a new wireless facility

in or near the Gap Area that will function properly and provide adequate service (i.e., increased

coverage and improved capacity).

        84.     Due to the distance ofthe Gap Area from surrounding Verizon Wireless cell sites

and the difficult terrain features that serve as a barrier to adequate wireless service in that area, the

construction of a new, locally-based communications facility is required to provide a continuous

level of communications service to the Gap Area.

        85.     The Facility must be located in fairly close proximity to the HVRA to provide

reliable service and capacity relief to the Gap Area.




                                                   16
             Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 17 of 41




       86.     The proposed Facility will not only provide 4G wireless service to the Gap Area, it

will also provide much needed and significant capacity improvements and relief across the

southwestern portion of the Town.

       87.     Verizon Wireless demonstrated the need for additional network capacity in the

areas along Titusville Road, Noxon Road, Diddell Road, Daley Road and Malory Road. Three (3)

of the existing Verizon Wireless sites closest to the Site have reached or are projected to reach

their capacity limits in the very near future. The Facility, at its proposed location, has been

designed to provide much needed capacity relief to the Verizon Wireless sites serving neighboring

areas of the Town. Absent the proposed Facility, Verizon Wireless service in the Gap Area will

continue to decline.

       D.      The Town's RF Engineering Consultant Found that the Facility at the
               Proposed Location is Necessary to Alleviate Existing Coverage Gaps

       88.     The Town's RF consultant confirmed the existence of significant gaps in wireless

service in the Gap Area.

       89.     The Town's RF consultant found that the Facility at the Site will address the

identified gaps in wireless service in the Town.

       90.     Early in the review of the SUP Application, the Town retained Ronald E. Graiff, a

New York licensed professional engineer and radio frequency engineering consultant to review the

SUP Application for the Facility on the Town's behalf.        Mr. Graiff is well-known in the

telecommunications field and for many years has assisted municipalities in the technical review of

telecommunication facility towers such as the one proposed.

       91.     On April16, 2018, Mr. Graiff reported to the LaGrange Planning Board that he had

reviewed the Verizon Wireless updated RF Analysis and found as follows: "FINDING: Your

Board may consider the application, from a radio frequency engineering report complete in content


                                                   17
              Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 18 of 41




and justifies the need for the site at the proposed location." See, Mr. Graiffs April16, 2016 repmi,

attached hereto as Exhibit C, at p. 2 (emphasis provided).

        92.      Mr. Graiffs April16, 2018 findings were included in the Variance Application as

Exhibit 6 to such application.

        93.      On September 2, 2019 and subsequent to the relocation of the Facility to the

currently proposed Site, Mr. Graiffissued a supplemental report to the Town. The purpose ofhis

supplemental report was: (i) to comment on the updated RF analysis prepared by Verizon

Wireless' RF Design Engineer (prepared to make the report current and to investigate the new

location proposed by the Planning Board), and (ii) to examine Verizon Wireless' conclusion

concerning a possible alternative location for the proposed Facility on property referred to as the

Corbin Farm.

        94.      Mr. Graiffs September 2, 2019 supplemental report acknowledged the original RF

analysis prepared by Verizon Wireless' RF Design Engineer, George Karim, and reiterated his

opinion that with respect to such report, "it was clear that there was a gap in coverage in the area

identified and that the proposed site did do significant good to fill in that gap." See Mr. Graiffs

September 2, 2019 report attached as Exhibit D, p. 1 (emphasis provided).             Mr. Graiffs

supplemental repmi was included in Exhibit 6 of the Variance Application. Mr. Graiff also

concluded that Mr. Karim's original report "utilized minimum signal strengths that are appropriate

for the area with the type of system being utilized, that being L TE." I d.

                      E. Site Selection Process/Evaluation ofAlternate Sites

        95.      Selecting a location for a new wireless facility is subject to several variables,

including the existing network configuration, terrain features, network traffic distribution, and

other factors.



                                                  18
              Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 19 of 41




        96.     Proper spacing between wireless facilities is critical from a network performance

and capacity perspective. Sites located too close to one another will result in unacceptable network

interference which will actually degrade service. Sites located too far apart will not serve the

ultimate purpose of covering network gaps and providing effective capacity relief to over-

congested network traffic areas.

        97.     Utilizing these principles, Verizon Wireless identified the geographic area, or

search ring ("Search Ring"), in which a new wireless telecommunications facility could be located

to most likely provide the required coverage and capacity needs for the Gap Area. The original

Search Ring for the Facility was identified in the Search Ring Justification report dated December

7, 2016 prepared by Verizon Wireless' RF Design Engineer, George Karim, in the original SUP

Application.

       98.      To assist Verizon Wireless in identifying an appropriate parcel for the development

of its Facility, Airosmith Development ("Airosmith") was retained to physically inspect and

investigate properties within the Search Ring and the sunounding area.             The product of

Airosmith' s efforts was detailed in aRE Site Selection report, dated December 7, 2016. The report

was included in the original SUP Application submitted to the Planning Board. Figure 1 of the

RE Site Selection report shows the property lines of the various properties in and around the Search

Ring, and other features that have the potential to limit development of a new communications

facility, including federal and state regulated wetlands and flood plain areas.

       99.      Local communities generally prefer the installation of antennas and equipment on

existing communication towers or other tall structures ("collocation"), rather than the construction

of new towers. Verizon Wireless also prefers collocation. Collocation is generally less expensive

and often involves a streamlined zoning application process. In the Search Ring, however, there



                                                 19
            Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 20 of 41




are no collocation opportunities to address the gap in wireless service and capacity issues. This is

addressed in the Site Selection Analysis.

        100.     When collocation on an existing tower or tall structure is not feasible, a new site

that can accommodate a new communications structure is needed.

        101.    Having confirmed that no existing towers or tall structures were available within or

near the Search Ring, Verizon Wireless and Airosmith evaluated all properties in the Search Ring

that were large enough to accommodate the proposed Facility. When Verizon Wireless confirmed

that properties within the Search Ring were not available, it expanded its search to properties

located in the immediate area of the Search Ring.

        102.    Verizon Wireless initially considered ten (1 0) different propetiies in and

surrounding the Search Ring that were deemed potentially suitable for the Facility. Unfortunately,

none ofthe ten (10) parcels were available or viable alternatives. In some cases, the owners ofthe

parcels were not interested in leasing space to Verizon Wireless. Other properties were subject to

deed restrictions that prohibited development of the Facility or were located in flood plains or

wetlands. The elevation of at least one prope1iy was too low to serve the intended purpose. All

the properties considered are discussed in Section 4 of the Site Selection Analysis.

       103.     The only property within or near the Search Ring available (i.e., with a willing

property owner and proper elevation and size to accommodate the Facility) was the Property

owned by Mr. Charles Ostuni, which is the Property upon which the Facility is proposed.

              F. Corbin Farm and Old Sewage Plant- Alternative Sites Not Suitable

       104.     In response to comments and questions raised by the Town and the public during

review of the SUP Application, Verizon Wireless and Blue Sky evaluated whether the Facility




                                                 20
            Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 21 of 41




could be relocated to different properties, including the old sewage plant located on Scenic Hill or

on an adjacent property known as the "Corbin Farm."

        105.   Verizon Wireless' RF Design Engineer, Michael Crosby, informed the Town that

the location of the old sewage plant was simply too far away from the target service area to be of

any use. For this reason, the old sewage plant propetiy was correctly discounted as a viable

alternative since it could not possibly provide the needed service to the Gap Area.

       106.    Mr. Crosby prepared a Supplemental RF Analysis that stated the Corbin Farm was

not a viable alternative to the proposed location due to the location of Corbin Farm being closer to

the HVRA and at a higher elevation than the Property. See Exhibit E.

    G. Town's Consultant Agrees Witlt Verizon Wireless' RF and Site Selection Analyses

       107.    The Town's RF consultant confirmed that the proposed Facility is necessary.

       108.    In his September 2, 2019 report, Mr. Graiff, the Town's consultant, commented on

the updated analysis prepared by Mr. Crosby. (Mr. Crosby is the Verizon Wireless RF Design

Engineer that took over the Site from Mr. Karim.) Mr. Crosby's updated analysis examined the

feasibility of relocating the Facility to property (lmown as the Corbin Farm) that the Town

Planning Board thought may be viable as an alternative to the proposed location.             In his

supplemental analysis, Mr. Crosby confirmed that the potential alternative Corbin Farm

property-which is closer to the HVRA and higher in elevation than the proposed Site, would not

be a viable alternative to the proposed Site due to the fact that the maximum overall height of a

new tower at such location would be limited to fifty-six (56) feet (i.e., a maximum antenna

centerline of fmiy-eight (48) feet). (See July 25, 2019 Letter/Report prepared by Verizon Wireless'

RF Engineer, Michael Crosby, attached hereto as Exhibit E, p. 2.) Mr. Graiff confirmed that "an

antenna of just 48 feet above ground would not appear to be effective .... " See Exhibit D, p. 2.



                                                21
            Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 22 of 41




        109.     Mr. Graiff also commented that he had not been provided with an FAA study

confirming that the maximum height of a new tower structure on the Corbin Farm would be limited

to fifty-six (56) feet.

        110.     Blue Sky and Verizon Wireless satisfied Mr. Graiffs comments by providing the

Town with an FAAJFCC Aeronautical Evaluation and AM Screening Report ("FAA Evaluation")

for the Corbin Farm prepared by Caldwell Compliance, dated September 18, 2019 and attached to

the Complaint as Exhibit F. The FAA Evaluation confirmed that the:

                Corbin [Farm] Property is not suitable, from an aeronautical
                standpoint, for the proposed tower. Due to the Corbin [Farm]
                Property being located approximately 600' closer to the Hudson
                Valley Regional Airport runway 6/24 and the site elevation being
                approximately 56' higher than the primary candidate site the
                proposed tower would penetrate into the POU Horizontal Surface
                Area as well as the Climb/Decent area for runway 6/24, creating a
                potential hazard for arriving and departing aircraft.

Id.

        111.    The FAA Evaluation confirms that the maximum "No Hazard Determination

Height" for a structure on the Corbin Farm would be fifty-six (56) feet. That is the maximum

height that would be allowed by the FAA on that property.

        112.    The FAA Evaluation states that the maximum height of a tower on the Corbin Farm

property that could be installed without lighting or marking is twenty (20) feet.

        113.    Consequently, Mr. Crosby concluded, and Mr. Graiff concurred, that a fifty -six (56)

foot tower at the Corbin Farm would not be adequate to resolve the coverage gaps.

        114.    The Corbin Farm property is, therefore, not a viable alternative to the project Site.

        115.    In all, Verizon Wireless and Blue Sky evaluated a total of twelve (12) locations for

the development of a new telecommunications facility to meet the service needs of the Gap Area.




                                                 22
            Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 23 of 41




The Town's RF consultant confi1med that the project Site is the only one of those twelve (12)

locations that will adequately address the service issues in the Gap Area and surrounding environs.

                                 H. The Visual Impact Analysis

       116.    The potential visual impacts of the project have been extensively analyzed. Blue

Sky and Verizon Wireless have prepared a total of three (3) separate visual resource evaluations,

all of which have involved the use of"balloon tests," a generally accepted methodology to analyze

potential visual impacts of tower structures.

                             (i) 2017 Visual Study- Rettew Analysis

       117.    The first visual analysis was prepared by Rettew Engineering & Surveying, PC

dated April 20, 2017 ("Rettew Analysis"). The report evaluated potential visual impacts of the

original tower (i.e., 124 feet) at its original location on the Property. The specific locations

analyzed were confirmed with the Town Planning Board. The Rettew Analysis examined a tower

taller in height than that currently proposed at the new location on the property pursuant to the

request of the Planning Board. This analysis was conducted in April during a period of time when

the deciduous leaves were not present. This condition is often called "leaf-off' condition and

represents a "worst case" scenario when the tower is the most visible due to lack of natural

screemng.

       118.    Consistent with the Town's Code, the field study area encompassed a five-mile

radius from the project Site. Rettew conducted a "balloon test," which involved floating three (3)

five-and-a-half-foot diameter, helium filled weather balloons-one at 124 feet above ground level,

equivalent to the height of the proposed tower and two additional balloons at 104 feet and 144 feet

- to provide reference points for height and location and to provide a known dimension to aid in




                                                23
            Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 24 of 41




the production of photo simulations. Notice of the balloon test was published in the local paper in

advance.

        119.   Prior to the balloon test, Rettew utilized computer aided modeling to determine

where, in theory, one might see the tower structure upon its completion.

        120.   The Town specifically identified the locations from which the photographs ofthe

balloons should be taken.

        121.   During the balloon test, those areas from which the tower may be theoretically

visible, partially visible through vegetation, or concealed by vegetation were confirmed by driving

the study area with the balloons in the air. The results were mapped on a View Shed Map that was

included with the completed visual analysis with different colors representing: visibility (green),

not visible due to topography (red) and concealed due to vegetation or structures (yellow).

       122.    Photographs were taken from various vantage points within the study area (as

determined by the Town) to document the actual view toward the proposed tower as well as the

general character of the view shed.

       123.    The results of the Rettew balloon test were memorialized in the Rettew Analysis,

which was provided to the Town for its review.

       124.    The Rettew Analysis confirms that the majority of the originally proposed tower

would be screened from view and would only be visible or partially visible from eight (8) of the

twenty-two (22) locations analyzed. The Rettew Analysis also confirmed that the proposed tower

would not result in any significant visual impacts.




                                                 24
            Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 25 of 41




                      (ii) September 2018 Visual Study- Tectonic Analysis

        125.   During its review of the SUP Application, the Town suggested that Verizon

Wireless and Blue Sky consider relocating the tower (from the original proposed location) to a

different portion of the Property within an existing stand of trees.

        126.   By relocating the Facility to the new location on the Property, Verizon Wireless

and Blue Sky were able to incorporate changes to the antenna design to minimize potential visual

impacts to the greatest extent feasible. The changes include the reduction of: (i) the height of the

Facility, from 124 feet to 100 feet; (ii) the number of antennas from twelve (12) to six (6); and (iii)

the size of the antenna mounts from twelve (12) feet wide to six (6) feet wide (collectively,

"Antenna Redesign").

        127.   At the request of the Town Planning Board, a second visual analysis and balloon

test for the relocated Facility was conducted by Tectonic Engineering & Surveying Consultants,

P.C. ("Tectonic"). The balloon test for this second analysis was discussed in detail with the

Planning Board and a date of September 11,2018 was chosen for the balloon test. Notice ofthis

balloon test was published in the Poughkeepsie Journal newspaper. As with the Rettew Analysis,

the Planning Board confirmed the locations to be reviewed during the second balloon test.

       128.    Upon receipt of the visual analysis, the Planning Board complained that the test

was completed at a time when the leaves were on the trees, commonly known as the "leaf on"

condition, even though the Planning Board was well aware that this second visual analysis would

be conducted in late September when the leaves were still on the trees.

                    (iii) January, 2019 Study- Visual Resource Evaluation

       129.    The Planning Board ordered that a third analysis be conducted during leaf off

condition. Blue Sky and Verizon Wireless agreed to prepare a third visual analysis.



                                                 25
            Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 26 of 41




        130.    On or about October 22, 2018, representatives ofVerizon Wireless and Blue Sky

met with certain members of the Planning Board at the Property to discuss the specific locations

within the existing stand of trees to which the Facility could be relocated. Two locations were

chosen and identified by orange stakes. Of the two locations, one had a higher elevation. Verizon

Wireless subsequently confirmed that it could accommodate the Town's request to relocate the

Facility at the location with the higher elevation.

        131.    The third balloon test was conducted by Tectonic Engineering on January 7, 2019

and memorialized in a Visual Resource Evaluation ("VRE") dated February 7, 2019. A copy of

the VRE is attached to the Complaint in Exhibit G. As with the prior two (2) balloon tests, notice

of the third balloon test was published in the Poughkeepsie Journal newspaper.

        132.    For comparison purposes, the third VRE included photographs and simulations of

the proposed facility at the original location and reviewed Facility at the new location. The

simulations for each of the two locations show antenna arrays of two separate carriers, which was

done at the request of the Planning Board. The simulations provided in Exhibit B of the VRE for

the project Site include two different versions: labeled "S-#a" and "S-#b". The simulations labeled

"S-#a" are simulations that represent the actual height of the proposed Facility. Simulations labeled

"S-#b" represent a tower structure that is ten (1 0) feet taller than the proposed Facility. Simulations

"S-#b" were required by the Planning Board to be included in the VRE even though such scenario

was not part of the Project.

        133.    The simulations in the VRE confirm the reduced visibility of the Facility from

surrounding areas associated with the Antenna Redesign.




                                                  26
            Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 27 of 41




        134.      Tectonic concluded in the third VRE that the proposed visual impacts of the

redesigned tower at the new location on the property would not result in any significant adverse

visual impacts.

                                  L No Impact on Property Values

        135.      Blue Sky and Verizon Wireless supplemented its SUP Application with a 2015

market study report that was prepared by qualified and reputable appraisers for existing wireless

telecommunication sites showing that the construction of a telecommunications tower at other

locations had no negative effect on surrounding property values (the "Market Study").

        136.      This Market Study confirmed that the Facility would not adversely impact property

values in the Town.        This is especially true considering that the majority of the Facility

(approximately ninety (90) percent) will be screened by vegetation or topography.

                             VII. THE VARIANCE APPLICATION

        137.      Shortly after the issuance of the FAA Determination, Blue Sky and Verizon

Wireless were advised by the Town that an area variance from the maximum height provision in

the Code was required.

                                           A. Application

        138.    Blue Sky and Verizon Wireless filed the Variance Application with the ZBA on

September 13, 2019.

        13 9.   The Variance Application included (i) a completed Application to Zoning Board of

Appeals form; (ii) Statement of Intent describing the project and its need; (iii) detailed site plans;

(iv) copies of Verizon Wireless' relevant FCC licenses; (v) an overview of the applicable public

utility variance standard; (vi) an overview of the relevant provisions of the Telecommunications

Act of 1996; (vii) a RF analysis describing in detail the existing gaps in service and capacity issues;



                                                  27
           Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 28 of 41




and (viii) the written reports of the Town's RF consultant which found that the proposed tower is

in fact needed to resolve the existing gaps in service.

       140.    The ZBA conducted a public hearing on the Variance Application on October 7,

2019, during which members of the public were afforded an opportunity to present comments to

the ZBA. After numerous comments were received, the ZBA closed the public hearing but kept

the written public comment period open until close of business on Friday, October 11, 2019.

       141.    By letter dated October 24, 2019, attorneys for Plaintiffs submitted comprehensive

responses to public comments, and submitted supporting materials responsive to comments

received on the Variance Application.

                                B. The ZBA Denied the Variance

                            (i) November 4, 2019 ZBA Meeting/Vote

       142.    On November 4, 2019, the ZBA denied the Variance Application by a vote of 4-1.

       143.    Despite being advised to do so by its legal counsel, the ZBA failed to discuss the

applicability of the public utility variance standard (Cellular Tel. Co. v. Rosenberg, 82 N.Y.2d 364

(1993)) relative to the Variance Application.

       144.    The ZBA failed to offer any reasons or rationale in public for its denial of the

Variance Application at the November 4, 2019 meeting.

                                 (ii) November 25, 2019 Decision

       145.    In a written Decision, dated November 25, 2019, the ZBA, for the first time,

purported to set forth its reasons for denying the variance. (A copy of the Decision is annexed to

the Complaint as Exhibit H.)




                                                 28
           Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 29 of 41




        146.    The ZBA Decision cites as the first reason for denying the Variance Application

the alleged "lack of evidence" that the proposed tower would adequately address the existing gap

m coverage.

        147.    Significantly, this purported reason was never discussed by the ZBA at the

November 4, 2019 ZBA meeting.

        148.    The ZBA's finding is also belied by the substantial evidence in the record, including

the detailed RF Analysis prepared by Verizon Wireless' RF Design Engineer.

       149.     The Town's RF consultant also expressly agreed with the Verizon Wireless RF

engineers. The Town's independent RF consultant specifically found that:

       "Your Board may consider the application, from a radio frequency engineering
       report complete in contents and justifies the need for the site at the proposed
       location."

(emphasis added).

       150.     The second and final reason for denying the Variance Application is the allegation

that "the proposed location of a lighted tower will have a significant negative visual impact on the

sunounding communities ... ".

       151.     This purported finding of significant negative visual impacts by the ZBA is not

supported by the evidence contained in the record and is inconsistent with established law.

       152.     Plaintiffs are seeking an order annulling the ZBA's Decision.

               VIII. STATUS OF APPLICATION FOR SPECIAL USE PERMIT

       153.     On November 21, 2019, Verizon Wireless and Blue Sky informed the Planning

Board and its counsel that Verizon Wireless and Blue Sky intend to commence an action

challenging the ZBA's Decision to deny the Variance Application, but Verizon Wireless would




                                                 29
           Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 30 of 41




continue to cooperate with the Planning Board if it wished to continue with its review of the SUP

Application.

        154.   Verizon Wireless also informed the Planning Board and its counsel that the

Planning Board would be named as a defendant in the case, and Verizon Wireless and Blue Sky

would seek an order of the Court directing issuance of a Special Use Permit if the Planning Board

had not granted the permit by the time Plaintiffs move for injunctive relief.

       155.    After consultation with its counsel, the Planning Board decided to proceed with its

review of the SUP Application, but as of the date of this Complaint the permit has not been issued.

       156.    Unless the Planning Board issues a Special Use Permit by the time the claims in

this case are decided, an order directing the issuance of the permit is required by law.

       157.    Once the ZBA denied Verizon Wireless and Blue Sky's application for a variance,

the application for a Special Use Permit was rendered academic.            The Facility cannot be

constructed and operated without the lights required by the FAA.

       158.    The TCA requires a municipal board to render a decision in a reasonable period of

time. Because Plaintiffs' application for a Facility to address the Gap Area has been pending for

years, injunctive relief as against all municipal boards in the Town of LaGrange is now warranted

                       IX.    IRREPARABLE INJURY, PUBLIC INTEREST,
                              AND BALANCE OF HARDSHIPS

       159.    As a result of the Defendants' actions, Blue Sky and Verizon Wireless have been,

and will continue to be, damaged and irreparably harmed absent the relief requested.

       160.    The harm caused by Defendants' unlawful actions includes, but is not limited to,

an effective prohibition on the Company's ability to provide personal wireless service in the Gap

Area of the Town, and impairment of Verizon Wireless' (a) ability to provide the public in the

Town with adequate and reliable service; (b) ability to compete with other providers of


                                                 30
           Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 31 of 41




telecommunication services; (c) full use of its existing licenses and business investments; and (d)

good will and business reputation.

        161.   The harm that Blue Sky and Verizon Wireless have suffered and are suffering from

the Defendants' actions is not reasonably susceptible to accurate calculation and cannot be fully

and adequately addressed through an award of damages.

        162.   Moreover, the public interest in promoting competition in the telecommunications

arena and the prompt deployment of services-the express goals of the TCA-has been irreparably

harmed and will continue to be irreparably harmed by Defendants' unlawful actions. Verizon

Wireless's present and future customers, the public at large and emergency service providers are

significantly prejudiced by the Defendants' unlawful conduct.

        163.   In addition, wireless telecommunications are an important component of public

safety and emergency response systems and provide a vital altemative to traditional land lines

during times of public crisis. By preventing Blue Sky and Verizon Wireless from installing

equipment needed to provide adequate service, the Defendants' unlawful actions are causing

irreparable harm to the public interest in deprivation ofreliable emergency communications.

       164.    Blue Sky and Verizon Wireless' original SUP Application for approval of the

Facility to remedy service in the Gap Area has been pending since December 8, 2016, a period of

almost three (3) years. This delay in approval is causing irreparable harm to Blue Sky, Verizon

Wireless and the public interest. This lengthy delay violates the TCA.

       165.    In contrast to the immediate and irreparable injury being suffered by Blue Sky,

Verizon Wireless, its customers, and the public interest, the Defendants will not suffer any

significant injury if the Court issues the requested injunction. Blue Sky and Verizon Wireless have




                                                31
              Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 32 of 41




met all ofthe requirements for the land use approvals it seeks under controlling State and Federal

law, including the applicable public utility variance standard.

                X. ALLEGATIONS SUPPORTING DECLARATORY RELIEF

        166.    At present, an actual controversy has arisen and now exists between the parties

regarding their respective legal rights and duties. Blue Sky and Verizon Wireless contend that the

Defendants' actions are in violation of the TCA and New York State law, and that Blue Sky and

Verizon Wireless are entitled to all of the approvals necessary to proceed with the Project.

        167.    Blue Sky and Verizon Wireless-and the public-have been and will continue to

be adversely affected by the Defendants' unlawful acts and any further delay in approval and

construction of the project.

        168.    Accordingly, declaratory relief is appropriate and necessary to adjudicate the extent

of Blue Sky and Verizon Wireless' rights and Defendants' duties and authority.

                                             COUNT I

 THE TOWN HAS UNLAWFULLY PROHIBITED THE PROVISION OF PERSONAL
 WIRELESS SERVICES IN VIOLATION OF THE TCA, 47 U.S.C. §332(c)(7)(B)(i)(II)

       169.     Blue Sky and Verizon Wireless repeat and incorporate by reference all preceding

paragraphs.

       170.     The TCA provides, in relevant part, that "[t]he regulation of the placement,

construction, and modification of personal wireless service facilities by any State or local

government or instrumentality thereof. .. shall not prohibit or have the effect of prohibiting the

provision of personal wireless services." 47 U.S. C. §332(c)(7)(B)(i)(II).

       171.     The Facility is a "personal wireless service facilit[y ]"providing "personal wireless

services" within the meaning of the TCA.




                                                 32
            Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 33 of 41




        172.    A prohibition on the provision of personal wireless services occurs within the

meaning of the TCA when there is a significant gap in a wireless carrier's service2 and the proposed

Facility is the least intrusive means to fill that gap.

        173.    The record shows that Verizon Wireless has a significant gap in service in the Town

of LaGrange.

        174.    The record further demonstrates that the proposed Facility, which would be

substantially concealed by existing vegetation and use of an approved FAA light designed

specifically to limit light spill to the ground, is the only means to fill that gap.

        175.    While the Town's Code limits the maximum height of communications facilities to

that which can operate without artificial lighting, the record demonstrates that the proposed

Facility is required to be marked and lighted pursuant to existing FAA regulations.

        176.    The record shows that Verizon Wireless is unable to comply with the Town's

maximum height limitation and comply with FAA conditions and provide adequate service in the

form of coverage and capacity to the Gap Area.

        177.    Verizon Wireless and Blue Sky incorporated substantial design elements into the

Facility design to substantially reduce its visual impacts to the greatest extent feasible.

        178.    Blue Sky and Verizon Wireless' Variance Application fulfills all of the criteria and

requirements for approval of the Project under the Town's Zoning Code and New York State law.

        179.    The Defendants' unsupported and legally unsustainable denial of Plaintiffs'

Variance Application has had, and will have, the continued effect of prohibiting Verizon Wireless




2
  Gaps in service are just one indicator of an effective prohibition of service in violation of
federal law. See In the Matter of Accelerating Wireless Broadband Deployment by Removing
Barriers to Infrastructure Inv., 33 FCCR 9088, 9104 (2018).
                                                   33
              Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 34 of 41




from providing wireless services pursuant to its FCC license m violation of 47 U.S.C.

§332(c)(7)(B)(i)(II).

        180.    Verizon Wireless and Blue Sky have suffered and will continue to suffer irreparable

injury as a result of Defendants' violation of the TCA.

                                            COUNT II

 THE TOWN HAS UNLAWFULLY DENIED BLUE SKY AND VERIZON WIRELESS'
   VARIANCE APPLICATION WITHOUT SUBSTANTIAL EVIDENCE IN THE
   WRITTEN RECORD IN VIOLATION OF THE TCA, 47 U.S.C. §332(c)(7)(B)(iii).

        181.    Blue Sky and Verizon Wireless repeat and incorporate by reference all preceding

paragraphs.

        182.    Section 332(c)(7)(B)(iii) ofthe TCA provides that:

                Any decision by a State or local government or instrumentality
                thereof to deny a request to place, construct, or modify personal
                wireless service facilities shall be in writing and supported by
                substantial evidence contained in a written record.

        183.    The Facility is a "personal wireless service facility" as defined in the TCA.

        184.    Defendant ZBA voted to deny Plaintiffs' Variance Application on November 4,

2019.

        185.    Defendants have violated Section 332(c)(7)(B)(iii) of the TCA, because their denial

ofPlaintiffs' Variance Application is not based on substantial evidence.

        186.    The decision is contrary to the record evidence, the expert opinions of the Town's

own consultant, and the advice of the Town Attorney.

        187.    Blue Sky and Verizon Wireless have suffered and will continue to suffer irreparable

injury as a result of Defendants' violation of the TCA.




                                                 34
              Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 35 of 41




                                            COUNT III

   THE TOWN IS FEDERALLY PREEMPTED FROM DENYING BLUE SKY AND
  VERIZON WIRELESS' VARIANCE APPLICATION ON TECHNICAL GROUNDS

       188.     Blue Sky and Verizon Wireless repeat and incorporate by reference all preceding

paragraphs.

       189.     The Supremacy Clause of the U.S. Constitution, found at article VI, clause 2,

declares that "the Laws of the United States ... shall be the supreme Law of the Land ... any thing

in the Constitution or Laws of any State to the contrmy notwithstanding."

       190.     Under the Supremacy Clause, State and local laws and actions that conflict with the

dictates of federal law, either explicitly or implicitly, are preempted and must yield to federal law.

       191.     One of the main aims of the TCA is "to accelerate rapidly private sector deployment

of advanced telecommunications and information technologies and services to all Americans by

opening all telecommunications markets to competition." See H.R.Rep. No. 104-458, at 113

(1996), reprinted in 1996 U.S.C.C.A.N. 10, 124.

       192.     The TCA is administered by the FCC, which was created:

                For the purpose of regulating interstate and foreign commerce in
                communication by wire and radio so as to make available, so far as
                possible, to all people of the United States ... a rapid, efficient,
                Nation-wide, and world-wide wire and radio communication service
                with adequate facilities at reasonable charges, for the purpose ofthe
                national defense, for the purpose of promoting safety of life and
                property through the use of wire and radio communications, and for
                the purpose of securing a more effective execution of this policy by
                centralizing authority heretofore granted by law to several agencies
                and by granting additional authority with respect to interstate and
                foreign commerce in wire and radio communications ...

47 u.s.c. §151.




                                                 35
           Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 36 of 41




        193.   The FCC, as the federal agency charged with administering the TCA and regulating

the wireless telecommunications industry, issued a Declaratory Order on November 19, 2009 to

clarifY and interpret the TCA ("FCC Order"). The FCC order states as follows:

               Delays in the processing ofpersonal wireless service facility siting applications are
               particularly problematic as consumers await the deployment of advanced wireless
               communications services, including broadband services, in all geographic areas in
               a timely fashion. Wireless providers currently are in the process of deploying
               broadband networks which will enable them to compete with the services offered
               by wireline companies .. .in the 700 MHz band, the Commission adopted stringent
               build out requirements precisely to ensure the rapid and widespread deployment of
               services over this spectrum. State and local practices that unreasonably delay the
               siting of personal wireless service facilities threaten to undermine achievement of
               the goals that the [FCC] sought to advance in these proceedings. Moreover, they
               impede the promotion of advanced services and competition that Congress deemed
               critical in the TCA ...

[emphasis added]

       194.    The FCC order is designed to promote advanced services and competition. This

includes the provision of Verizon Wireless's advanced 4th Generation (4G) LTE services in the

Gap Area of the Town.

       195.    It is the stated "policy of the United States to encourage the provision of new

technologies and services to the public." 47 U.S.C. §157(a).

       196.    Federal law further provides that "[n]o State orlocal statute or regulation, or other

state or local legal requirement, may prohibit or have the effect of prohibiting the ability of any

entity to provide any interstate or intrastate telecommunications service." 47 U.S.C. §253(a)

(emphasis added).

       197.    Through the TCA, the federal government has expressly limited the authority of

state and local governments to regulate personal wireless service facilities, like the proposed

Facility. See 47 U.S.C. §§ 332(c)(7)(A) and (B).




                                                36
              Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 37 of 41




        198.       The Town's authority over zoning and land use matters, as circumscribed by

Section 332(c)(7) of the TCA, does not extend to technical and operational matters, over which

the FCC and the federal government have exclusive authority.

        199.       Because ofthe FCC's pervasive regulation of broadcasting technology, the Town

is preempted from exercising its zoning power based on matters directly regulated by the FCC or

based on the Town's independent assessment regarding the wisdom or necessity of certain wireless

communications technology or operational standards.

       200.     The FAA was established with the enactment ofthe Federal Aviation Act of 1958

(72 Stat. 731 ). One of the primary purposes of the FAA is to administer programs related to

aviation safety.

       201.     The FAA has established guidelines relative to obstruction marking and lighting

which are intended to protect navigable airspace.

       202.     Put simply, the Town is preempted from regulating the technological and

operational standards of wireless carriers and is therefore preempted from making zoning decisions

based on its independent (and unfounded) determination concerning the wisdom or need for

advanced wireless technologies authorized, approved and/or licensed by the FCC, such as Verizon

Wireless's advanced 4G LTE services.

       203.     Pursuant to the FCC's delegated powers and the federal policy of encouraging new

and advanced technologies and services to the public, the FCC has issued a license to Plaintiff

Verizon Wireless to provide advanced 4G LTE wireless telecommunications services in the Town.

       204.     The Town is also pre-empted from regulating the field of navigable airspace and,

consequently, the Town is prohibited from making determinations concerning the need for FAA

marking and lighting.



                                                 37
               Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 38 of 41




        205.     By its SUP Application and Variance Application and pursuant to its FCC license,

Verizon Wireless sought to construct and operate the Facility to provide these advanced 4G L TE

wireless telecommunications services to the identified Gap Area in the Town.

        206.     In denying that Variance Application, however, the Town erroneously and contrary

to statute, and FCC Orders determined that V erizon Wireless' wireless services were not needed

for the provision of safe and adequate wireless service in the Gap Area and that the Facility would

not enhance RF coverage and capacity.

       207.      In denying the Variance Application, the ZBA also erroneously ignored the fact

that the Site was not only the least intrusive means to remedy the coverage gaps and capacity

issues, but was the only means to do so.

       208.      The Town's denial interferes with Congress' goal of ensuring safe and adequate

service for all members of the public and of facilitating the spread of new technologies and the

growth of wireless service.

       209.      The Town's denial also runs counter to the FCC mandates at 47 CFR §§ 22.940

and 24.16 that each wireless carrier provide "substantial service," in its licensed service area or

risk having its license revoked.

       21 0.     The Town cannot interfere with the federal government's regulation of the technical

and operational aspects of wireless telecommunications technology by refusing to allow advanced

wireless technologies into their communities by carriers, like Verizon Wireless, who have been

federally licensed to provide those advanced services.

       211.      Blue Sky and Verizon Wireless have suffered and will continue to suffer irreparable

injury as a result of Defendants' preempted acts and is entitled to a declaration that the Town is

federally preempted from denying the Variance Application.



                                                 38
              Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 39 of 41




                                             COUNT IV

        ARTICLE 78 OF THE NEW YORK CIVIL PRACTICE LAW AND RULES

        212.    Blue Sky and Verizon Wireless repeat and incorporate by reference all preceding

paragraphs.

       213.     Article 78 of the New York Civil Practice Law and Rules ("CPLR") provides a

device for challenging the official acts of State and local officials, including the Defendants herein.

       214.     CPLR §7803 provides a right of action against a government body or officer where

a question is raised as to (i) whether officials or a government body "failed to perform a duty

enjoined upon it by law"; (ii) whether it has "proceeded, is proceeding or is about to proceed

without or in excess of jurisdiction", (iii) whether "a determination was made in violation oflawful

procedure, was affected by an error of law or was arbitrary and capricious or an abuse of

discretion .. "; or (iv) whether "a determination made as a result of a hearing held, and at which

evidence was taken, pursuant to direction by law is, on the entire record, supported by substantial

evidence."

       215.     Defendants' determination to deny Blue Sky and Verizon Wireless' Variance

Application was not supported by substantial evidence in the record, was arbitrary and capricious,

was an abuse of discretion, and was affected by an error of law.

       216.     Plaintiffs have suffered injury as a result of Defendants' actions, and timely

commenced this action.

       WHEREFORE, Plaintiffs Blue Sky and Verizon Wireless respectfully request that this

Comi issue an Order and Judgment:




                                                 39
     Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 40 of 41




a.     Declaring that Defendants' denial of the Variance Application prohibits, or has the

       effect of prohibiting, the provision of wireless service in violation of 47 U.S.C.

       §332(c)(7)(B)(i)(II);

b.     Declaring that Defendants' denial of the Variance Application constitutes a

       violation of 47 U.S.C. §332(c)(7)(B)(iii) in that it is not supported by substantial

       evidence contained in the written record;

c.     Declaring that the Defendants are federally preempted from regulating the

       technological and operational standards of wireless carriers and are therefore

       preempted from denying the Variance Application;

d.     Declaring that the Defendants are in violation of Federal and New York State law;

e.     Declaring that the Defendants' denial of the Variance Application was affected by

       an error of law, was arbitrary and capricious and an abuse of discretion, and was

       not supported by substantial evidence based on the entire record;

f.     Annulling the decision to deny the Variance Application;

g.     Ordering and directing the Defendants to immediately issue all local approvals and

       permits necessary to allow construction and operation of the proposed

       Communications Facility, including (without limitation) all building permits, site

       plan approvals, special use permits, and variances;

h.     Awarding Blue Sky and Verizon Wireless the costs, disbursements, and expenses

       of this action, including reasonable attorneys' fees; and

1.     Granting such other and further relief as this Court deems just and proper.




                                        40
          Case 7:19-cv-11039 Document 1 Filed 12/02/19 Page 41 of 41




Dated: December 2, 2019

                          By:




                                     41
